Schneider, J.,
concurring in the judgment. Appellees did not raise and brief two questions which, by reason of the sweeping amendments of 1959 (128 Ohio Laws 1219), are again timely: (1) The constitutionality of Section 3773.24, Revised Code, as amended, whereunder vast numbers of persons are no longer embraced within the protection of that legislative “wisdom (which) requires that men should refrain from labor at least one day in seven” (Bloom v. Richards, 2 Ohio St. 387); and (2) a subjective interpretation, from the purchaser’s viewpoint, of “necessity.”
For that reason alone, I concur in the judgment.